Exhibit (10)(R)

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 3, 2005, by and among Valley National Bancorp, a corporation
chartered under the laws of the State of New Jersey (“Valley”), The NorCrown
Trust, a trust organized under the laws of the State of New Jersey, (the
“Trust”), and the persons listed on Exhibit A attached hereto (with the Trust,
and each person listed on Exhibit A being referred to individually as a
“Shareholder” and collectively as the “Shareholders”).

WHEREAS, immediately prior to the consummation of the Merger (as defined below),
Shareholders were the owners of shares of common stock in NorCrown Bank, a
commercial bank chartered under the laws of the State of New Jersey (the
“NorCrown”) set forth opposite their names on Exhibit A attached hereto;

WHEREAS, the Shareholders have been issued Common Shares (defined below) in
connection with the merger (the “Merger”) of NorCrown with and into Valley
National Bank (“VNB”), a commercial bank chartered under the laws of the State
of New Jersey and a wholly-owned subsidiary of Valley, pursuant to the terms of
the Agreement and Plan of Merger, dated as of November 9, 2004, (the “Merger
Agreement”), among Valley, VNB, NorCrown, and the Trust;

WHEREAS, pursuant to the terms of the Merger Agreement and subject to the terms
hereof, Valley has agreed to grant to the Shareholders the registration rights
provided for below.

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements set forth in the Merger Agreement and
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, agree as follows:

1. Certain Definitions. As used in this Agreement, the following capitalized
defined terms shall have the following meanings:

“Common Shares” shall mean shares of no par value common stock of Valley.

“Person” shall mean any individual, corporation, company, partnership,
association, trust, estate or other natural or juridical entity or organization,
including without limitation any foreign, domestic, federal, territorial, state
or local governmental authority, quasi-governmental authority, instrumentality,
court, government, self-regulatory organization, commission, or tribunal or any
regulatory, administrative or other agency, or political or other subdivision,
department or branch of any of the foregoing.

“Prospectus” shall mean any prospectus included in the Registration Statement,
including any resale prospectus and any preliminary prospectus, and any
amendment or supplement thereto, and in each case including all material
incorporated by reference therein.



--------------------------------------------------------------------------------

“Registration Expenses” shall mean the following expenses incident to
performance of or compliance with this Agreement: (i) all applicable
registration and filing fees imposed by the SEC and any securities exchange or
exchanges, if any, on which Common Shares are then listed or the National
Association of Securities Dealers, Inc. (the “NASD”); (ii) all fees and expenses
incurred in connection with compliance with state securities or “blue sky” laws
(including reasonable fees and disbursements of counsel in connection with
qualification of any of the Shares under any state securities or blue sky laws
and the preparation of a blue sky memorandum) and compliance with the rules of
the NASD; (iii) all expenses of any Persons in preparing or assisting in
preparing, printing and distributing the Registration Statement, any Prospectus,
stock certificates and other documents relating to the performance of and
compliance with this Agreement; (iv) all fees and expenses incurred in
connection with the listing, if any, of any of the Shares on any securities
exchange or exchanges pursuant to Section 3(i) hereof; and (v) the fees and
disbursements of counsel for Valley and of the independent public accountants of
Valley, including the expenses relating to any special audits or “cold comfort”
letters required by or incident to such performance and compliance.
“Registration Expenses” shall specifically exclude underwriting discounts and
commissions relating to the Shares, the fees and disbursements of counsel
representing any Shareholder, the fees and disbursements of counsel representing
any underwriters relating to the Shares, transfer taxes, if any, relating to the
sale or disposition of Shares by any Shareholder and any other expenses not
included in the preceding sentence.

“SEC” shall mean the Securities and Exchange Commission or any successor entity.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shares” shall mean the Common Shares now or hereafter issued to the
Shareholders pursuant to the Merger Agreement, and any additional Common Shares
that may be received as stock dividends payable with respect to those Common
Shares or otherwise received in connection with any stock split, exchange,
conversion or recapitalization of Valley.

2. Registration Under the Securities Act.

(a) Registration. Subject to Section 6(b) below and provided the Shareholders
have fulfilled their obligations under Section 4 hereof, Valley shall file a
registration statement on Form S-3, or any applicable form promulgated by the
SEC for which Valley is eligible (including any amendments thereto, the
“Registration Statement”), relating to the sale of all of the Shares within five
(5) days following receipt of a written request by the Trust, and Valley shall
use its best efforts to cause such Registration Statement to be declared
effective by the SEC as soon as practicable thereafter. Subject to Section 6(b)
below, Valley agrees to use its best efforts to keep the Registration Statement
continuously effective pursuant to Rule 415 promulgated under the Securities Act
(and to include therein a prospectus at all times meeting the requirements of
the Securities Act) during the period ((the “Effectiveness Period”) beginning on
the date a Registration Statement filed hereunder (the “Initial Registration”)
first becomes effective and ending on the earlier of (i) two years from the date
of effectiveness of the Initial Registration, or (ii) the expiration of the
holding period applicable to the Shares issued to

 

2



--------------------------------------------------------------------------------

the Shareholders in the Merger pursuant to Rule 144(k), or any successor
provision, promulgated under the Securities Act, as such provision may be
amended from time to time.

(b) Expenses. Valley shall pay all Registration Expenses in connection with a
registration pursuant to this Agreement. The Shareholders shall pay all
underwriting discounts and commissions relating to the Shares, the fees and
disbursements of counsel representing the Shareholders, the fees and
disbursements of counsel representing any underwriters relating to Shares,
transfer taxes, if any, relating to the sale or disposition of Shares by the
Shareholders and any other expenses of the Shareholders not included in the
definition of Registration Expenses. Such expenses shall be allocated among the
Shareholders in proportion to their holding of Shares.

(c) Subsequent Registration. If the Initial Registration or any Subsequent
Registration ceases to be effective for any reasons at any time during the
Effectiveness Period (other than because of the sale of all of the securities
registered thereunder), Valley shall use its best efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof, and in any event
shall within 30 days of such cessation of effectiveness amend the Registration
in a manner to obtain the withdrawal of the order suspending the effectiveness
thereof, or file an additional “shelf” Registration Statement pursuant to Rule
415 covering all of the Shares (a “Subsequent Registration”). If a Subsequent
Registration is filed, Valley shall use its best efforts to cause the Subsequent
Registration to be declared effective as soon as practicable after such filing
and to keep such Subsequent Registration continuously effective during the
Effectiveness Period. As used herein, the term “Registration” means the Initial
Registration and any Subsequent Registration.

3. Registration Procedures. In connection with the obligations of Valley under
Section 2 hereof, Valley shall:

(a) prepare and file with the SEC, within the time period set forth in Section 2
hereof, and use its best efforts to have declared effective by the SEC, the
Registration Statement, which shall (i) be available for public resale of the
Shares by the Shareholders; and (ii) comply as to form in all material respects
with the requirements of the applicable form and include all financial
statements required by the SEC to be filed therewith;

(b) (i) prepare and file with the SEC such amendments to the Registration
Statement as may be necessary to keep it effective for the effectiveness period;
(ii) cause any Prospectus to be amended or supplemented as required and to be
filed as required by Rule 424 or any similar rule that may be adopted under the
Securities Act; and (iii) respond as promptly as practicable to any comments
received from the SEC with respect to the Registration Statement or any
amendment thereto;

(c) furnish to the Shareholders, upon request and without charge, as many copies
of any Registration Statement, preliminary Prospectus or Prospectus and any
amendment or supplement thereto as the Shareholders may reasonably request in
order to facilitate the public sale or other disposition of the Shares;

 

3



--------------------------------------------------------------------------------

(d) use its best efforts to register or qualify the Shares under all applicable
state securities or blue sky laws of such jurisdictions in the United States and
its territories and possessions as the Shareholders may reasonably request in
writing and keep such registration or qualification effective during the period
the Registration Statement is required to be kept effective; provided, however,
that in connection therewith, Valley shall not be required to (i) qualify as a
foreign corporation to do business or to register as a broker or dealer in any
such jurisdiction where it would not otherwise be required to qualify or
register but for this section 3(d), or (ii) subject itself to taxation in any
such jurisdiction with respect to such registration or qualification;

(e) notify the Shareholders promptly and, if requested by the Shareholders,
confirm in writing, (i) when the Registration Statement and any post-effective
amendments thereto have become effective, (ii) when any amendment or supplement
to a Prospectus has been filed with the SEC, (iii) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
the Registration Statement or any part thereof or the initiation of any
proceedings for that purpose, (iv) if Valley receives any notification with
respect to the suspension of the qualification of the Shares for offer or sale
in any jurisdiction or the initiation of any proceeding for such purpose,
(v) the identity and contact information for the registrar and/or transfer agent
for the Shares together with instructions relating to the delivery by the
Shareholders of the Shares to be held for sale pursuant to the Registration
Statement, and (vi) of the happening of any event during the period the
Registration Statement is effective as a result of which (A) the Registration
Statement contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading or (B) a Prospectus as then amended or supplemented
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(f) use best efforts to obtain the withdrawal of any order suspending the
effectiveness of the Registration Statement by the SEC or any state securities
authority as promptly as possible;

(g) furnish to the Shareholders upon request, without charge, at least one
conformed copy of the Registration Statement and any post-effective amendment
thereto (without documents incorporated therein by reference or exhibits
thereto);

(h) cooperate with the Shareholders to facilitate the timely preparation and
delivery of certificates representing Shares to be sold and not bearing any
Securities Act legend and enable certificates for such Shares to be issued for
such numbers of Shares and registered in such names as the Shareholders may
reasonably request;

(i) cause all Shares registered pursuant hereunder to be listed on the
securities exchange or automated quotation system on which similar securities
issued by Valley are then listed.

4. Certain Agreements of the Shareholders. The Shareholders agree to furnish to
Valley in writing such information regarding the Shareholders and their proposed

 

4



--------------------------------------------------------------------------------

distribution of Shares as Valley may from time to time reasonably request in
connection with the preparation of the Registration Statement or the
registration or qualification of the Shares under state securities or blue sky
laws.

5. Indemnification, Contribution.

(a) Indemnification by Valley. Valley agrees to indemnify and hold harmless the
Shareholders and their assigns as follows:

(i) subject to the limitation set forth in Section 5(c), against any and all
loss, liability, claim, damage and expense whatsoever, as incurred, to which the
Shareholders may become subject under the Securities Act or otherwise (A) that
arise out of or are based upon any untrue or alleged untrue statement of a
material fact contained in the Registration Statement or any amendment thereto
or any related filing, or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (B) that arise out of or are based upon any untrue
statement or alleged untrue statement of material fact contained in any
Prospectus or any amendment or supplement thereto, or, the omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(ii) subject to the limitation set forth in Section 5(c), against any and all
loss, liability, claim, damage and expense whatsoever, as incurred, to the
extent of the aggregate amount paid in settlement of any litigation,
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
alleged untrue statement, any omission or alleged omission, if such settlement
is effected with the written consent of Valley; and

(iii) subject to the limitations set forth in Section 5(c), against any and all
expense (including reasonable fees and disbursements of counsel) reasonably
incurred in investigating, preparing or defending against any litigation,
investigation or proceeding by any governmental agency or body, commenced or
threatened, in each case whether or not a party, or any claim whatsoever based
upon any such untrue statement or alleged untrue statement, omission or alleged
omission that relates to the sale by the Shareholders of Shares under the
Registration Statement, to the extent that any such expense is not paid under
subparagraph (i) or (ii) above or (d) below;

provided, however, that the indemnity provided pursuant to this Section 5(a)
shall not apply to any Shareholder with respect to any loss, liability, claim,
damage or expense that arises out of or is based solely upon (1) any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to Valley by
any Shareholder with respect to any such Shareholder for use in the Registration
Statement or any amendment thereto or a Prospectus or any amendment or
supplement thereto or (2) trades made by any Shareholder in violation of section
6(a) below or (3) trades made by any Shareholder in violation of the prospectus
delivery requirements of Section 5(b) of the Securities Act. This indemnity in
Section 5(a) is in addition to any liability which Valley may otherwise have.

 

5



--------------------------------------------------------------------------------

(b) Indemnification by the Shareholders. Each Shareholder (with respect to that
particular Shareholder and the Shares owned by that particular Shareholder)
agrees to indemnify and hold harmless Valley, each director of Valley, each
officer of Valley who signed the Registration Statement and each other Person,
if any, who controls Valley within the meaning of Section 15 of the Securities
Act, to the same extent as the indemnity contained in Section 5(a) hereof, but
only insofar as such loss, liability, claim damage or expense arises out of or
is based solely upon (i) any untrue statement or alleged untrue statement or
omission or alleged omission made in the Registration Statement or any amendment
thereto or a Prospectus or any amendment or supplement thereto in reliance upon
and in conformity with written information furnished to Valley by the
Shareholder with respect to the Shareholder for use therein or (ii) trades made
by the Shareholder in violation of Section 6(a) below or (iii) trades made by
the Shareholder in violation of the prospectus delivery requirements of
Section 5(b) of the Securities Act or (iv) any sale of Shares by the Shareholder
at any time prohibited by this Agreement; provided, that, in the case of the
Shareholder’s obligation set forth in this Section 5(b) relating to
Section 5(a)(ii) above, such settlement must be effected with the written
consent of the Shareholder.

(c) Conduct of Indemnification Proceedings. The indemnified party shall give
prompt notice to the indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure to
so notify an indemnifying party (i) shall not relieve it from any liability that
it may have under the indemnity agreement provided in Section 5(a) or (b) above,
unless and to the extent it did not otherwise learn of such action and the lack
of notice by the indemnified party prejudices the indemnifying party or results
in the forfeiture by the indemnifying party of substantial rights and defenses
and (ii) shall not, in any event, relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided under Section 5(a) or (b) above. After receipt of such notice, the
indemnifying party shall be entitled to participate in and, at its option,
jointly with any other indemnifying party so notified, to assume the defense of
such action or proceeding at such indemnifying party’s own expense with counsel
chosen by such indemnifying party; provided, however, that, if the defendants in
any such action or proceeding include both an indemnified party and an
indemnifying party and the indemnified party reasonably determines, upon advice
of counsel, that a conflict of interest exists or that there may be legal
defenses available to it or other indemnified parties that are different from or
in addition to those available to the indemnifying parties, then the indemnified
parties shall be entitled to counsel (which shall be limited to a single law
firm for all indemnified parties) the reasonable fees and expenses of which
shall be paid by the indemnifying parties. If the indemnifying party does not
assume the defense of any such action or proceeding, after having received the
notice referred to in the first sentence of this paragraph, the indemnifying
parties will pay the reasonable fees and expenses of counsel (which will be
limited to a single law firm for all indemnified parties) for the indemnified
parties. In such event, however, no indemnifying party will be liable for any
settlement effected without the prior written consent of such indemnifying
party. If one or more of the indemnifying parties assumes the defense of any
such action or proceeding in accordance with this paragraph, such indemnifying
party shall not be liable for any fees and expenses of counsel for the
indemnified parties incurred thereafter in connection with

 

6



--------------------------------------------------------------------------------

such action or proceeding except as set forth in the proviso in the second
sentence of this Section 5(c).

(d) Contribution.

(i) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in this Section 5 is for any reason
held to be unenforceable although applicable in accordance with its terms, the
indemnifying parties shall contribute to the aggregate losses, liabilities,
claims, damages and expenses of the nature contemplated by such indemnity
agreement incurred by the indemnified party, in such proportion as is
appropriate to reflect the relative fault of and benefits to each indemnifying
party and each indemnified party in connection with the statements or omissions
that resulted in such losses, claim, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative benefits to the
indemnifying parties and indemnified parties shall be determined by reference
to, among other things, the total proceeds received by each indemnifying party
and indemnified party in connection with the offering to which such losses,
claims, damages, liabilities or expenses relate. The relative fault of each
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether the action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified party, and the parties’ relative intent,
access to information and opportunity to correct or prevent such action.

(ii) The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 5(d)(i) above.

(iii) Notwithstanding the foregoing, no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 5(d), each director
of Valley, each officer of Valley who signed the Registration Statement and each
Person, if any, who controls Valley within the meaning of Section 15 of the
Securities Act shall have the same rights to contribution as Valley.

(e) Notwithstanding any term or condition to the contrary, the liability of a
Shareholder pursuant to this Section 5 shall be limited to the gross proceeds
received by such Shareholder as a result of the sale giving rise to the
liability.

(f) The obligations of Valley and the Shareholders under this Section 5 shall
survive the completion of any offering of the Shares pursuant to the
Registration Statement.

 

7



--------------------------------------------------------------------------------

6. Suspension of Registration Requirement.

(a) Immediately prior to any anticipated sale of the Shares by a Shareholder
subject to the Registration Statement, the Shareholder shall notify Valley in
writing of the anticipated sale of the Shares. Each Shareholder agrees that he
will not effect any sales of Shares pursuant to the Registration Statement after
the Shareholder has received notice from Valley to suspend sales as a result of
the occurrence or existence of any Suspension Event (as defined in section 6(b)
below) until Valley provides written notice to the Shareholder that all
Suspension Events have ceased to exist. Each Shareholder agrees that he will not
effect any sales of Shares pursuant to the Registration Statement after the
Shareholder has received notice from Valley to suspend sales because the
Registration Statement, any Prospectus or any supplement thereto contains an
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, until Valley notifies the Shareholder that
the misstatement or omission has been corrected. Valley agrees that the period
of time during which the Registration Statement must be kept effective pursuant
to clause (i) of Section 2(a) shall be extended by a period which is not less
than the aggregate number of days during which any suspension under this
Section 6(a) or any Suspension Event is in effect.

(b) Notwithstanding anything to the contrary set forth in this Agreement,
Valley’s obligation to file the Registration Statement and make any filings with
any state securities authority, to use its best efforts to cause the
Registration Statement or any state securities filings to become effective or to
remain effective, or to amend or supplement the Registration Statement or any
state securities filings shall be suspended in the event of and during a
Suspension Event. A “Suspension Event” shall exist at such times as
circumstances exist that Valley determines in good faith, on advice of counsel,
that the filing, amending or supplementing of the Registration Statement or such
filings or the causing of the Registration Statement or such filings to become
effective or to remain effective or for the sale of Shares to occur under the
Registration Statement shall require disclosure under applicable securities laws
of material information in the Registration Statement (or any other document
incorporated into the Registration Statement by reference) or such state
securities filings as to which Valley has a bona fide business purpose for
preserving confidentiality or which renders Valley unable to comply with SEC
requirements. Valley shall notify the Shareholders promptly after any Suspension
Event occurs or ceases to exist. Suspension of Valley’s obligations pursuant to
this Section 6(b) shall continue for so long as a Suspension Event or its effect
is continuing.

(c) Notwithstanding anything to the contrary in this Agreement, the Shareholders
may sell their Shares at any time, regardless of the existence of a Suspension
Event, so long as the Shareholders comply with Rule 144 in effecting any sale of
the Shares.

7. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified, supplemented or
waived, nor may consent to departures therefrom be given, without the written
consent of Valley and each Shareholder, provided, however, that any amendment
hereunder shall be effective as to

 

8



--------------------------------------------------------------------------------

any Shareholder who consents or agrees to such amendment regardless of whether
the other Shareholders have also consented or agreed thereto.

(b) Notices. Unless otherwise provided, all notices or other communications
required or permitted to be given to the parties hereto shall be in writing and
shall, be deemed to have been given as if personally delivered (including
personal delivery by facsimile, provided that the sender receives telephonic or
electronic confirmation that the facsimile was received by the recipient), or
three (3) days after mailing by certified or registered mad, return receipt
requested, first class postage prepaid, addressed as shown on Exhibit A attached
hereto (or at such other address as the addressed party may have substituted by
notice pursuant to this Section 7(b)).

(c) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of Valley. Except for the Trust, this
Agreement and the registration rights granted hereunder shall inure to the
benefit of and be binding upon the legal representatives and heirs of each
Shareholder if he becomes disabled or deceased, and may be assigned by each
Shareholder to any immediate family member of the Shareholder (including any
great grandchild or grandchild) or a trust or limited partnership established by
the Shareholder, in any such case in connection with an assignment of Common
Shares by the Shareholder to such family member, trust or limited partnership by
gift or for estate planning purposes, but otherwise may not be assigned by the
Shareholder. Notwithstanding the foregoing, no purported assignment by the
Shareholders shall be valid unless the assignee agrees to be bound by the
provisions of this Agreement.

(d) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(e) Headings and Interpretation. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof. In construing the meaning of this Agreement, no party hereto
shall be deemed the drafter of this Agreement and this Agreement shall be
construed according to its fair meaning and not strictly against any person as
the drafter hereof.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New Jersey without giving
effect to the conflicts of law provisions thereof.

(g) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior oral
and written agreements and understandings and all contemporaneous written
agreements and understandings between the parties with respect to such subject
matter.

 

9



--------------------------------------------------------------------------------

(h) This Agreement shall terminate and be of no further force and effect upon
the earlier of the sale of all of the Shares by the Shareholders or the
expiration of the restrictions on resale resulting from Rule 145 under the
Securities Act.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Valley and the Trust have caused this Agreement to be
executed by their duly authorized officers and the Shareholders have each
executed this Agreement in their individual capacity, all as of the day and year
first above written.

 

ATTEST:     VALLEY NATIONAL BANCORP By:   /s/ Alan D. Eskow    

By:

  /s/ Gerald H. Lipkin   Alan D. Eskow       Gerald H. Lipkin   Executive Vice
President and Chief Financial Officer       Chairman, President and Chief
Executive Officer

 

ATTEST:     THE NORCROWN TRUST By:         

By:

  /s/ Seryl Kushner         Seryl Kushner, Trustee      

/s/ Charles Kushner

     

Charles Kushner, by

Seryl Kushner, power-of-attorney

     

/s/ Morton Dear

     

Morton Dear

     

/s/ Alan R. Hammer

     

Alan R. Hammer

     

/s/ Howard S. Jonas

     

Howard S. Jonas

     

/s/ David M. Orbach

     

David M. Orbach

     

/s/ Barry H. Ostrowsky

     

Barry H. Ostrowsky

     

/s/ Joseph S. Paparatto

     

Joseph S. Paparatto

     

/s/ Alan G. Philibosian

     

Alan G. Philibosian

     

/s/ Gregory E. Sacco, Jr.

     

Gregory E. Sacco, Jr.

     

/s/ Bruce S. Schonbraun

     

Bruce S. Schonbraun

 

11